Citation Nr: 1742699	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for diabetes mellitus. 

2. Entitlement to service connection for multiple sclerosis. 

3. Entitlement to service connection for atrial fibrillation, claimed as heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1970 to July 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a August 2012 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. The Veteran's diabetes mellitus was not caused by or related to events in service. 

2. The Veteran's multiple sclerosis was not caused by or related to events in service.

3. The Veteran's atrial fibrillation was not caused by or related to events in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for service connection for multiple sclerosis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3. The criteria for service connection for atrial fibrillation are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).







REASONS OR BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated March 2008.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his service connection claims, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.   
	
Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  Although the Veteran was not afforded a VA medical examination for the claims of service connection, the Board finds that one is not necessary.  As set forth in more detail below, the evidence of record does not establish any event, injury, or disease during service relates to the Veteran's diabetes, multiple sclerosis, or atrial fibrillation.  The Veteran has not reported that any particular event or condition in service caused these disabilities and STRs and treatment records do not suggest events in service cause or relate to these claims.  Under these circumstances, an examination or opinion is not necessary with respect to these claims.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (requiring evidence that an event, injury, or disease occurred in service and an indication that the disability may be associated with the veteran's service).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Some diseases, such as diabetes mellitus, are considered chronic, per se, and therefore may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of service unless clearly attributable to incurrent causes.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). 

In addition, multiple sclerosis is presumed to have been incurred in service if it becomes manifest to a compensable degree within seven years of separation from active service.  38 C.F.R. §§ 3.307(a)(3).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claims or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Factual Background

Service treatment records (STRs) do not contain any information regarding diagnoses of and treatment for atrial fibrillation, diabetes, or multiple sclerosis.  In October 1970 at his entrance examination, the Veteran reported that he previously had mumps, sinusitis, and cramps in his legs.  During active duty in December 1971, the Veteran complained of blurriness in his left eye and was treated with eye drops.  In January 1972, the Veteran reported a strain on the left side of his neck.  In January 1973, the Veteran was treated for lice.  At his separation examination in August 1973, the only abnormality noted was "identifying body marks, scars, tattoos," but the description of those markings is crossed out and left blank.  

VA treatment records dated December 2007 note that the Veteran did not have a history of diabetes mellitus and there is no diagnosis of diabetes at that time.  Those treatment records do show, however, that the Veteran was suffering from diagnoses of atrial fibrillation and multiple sclerosis, but provide no detail as to when they started or their cause.  In a VA audiology examination dated April 2008, the Veteran reported that he retired after he was diagnosed with multiple sclerosis.  

VA treatment records show in January 2010 the Veteran had a normal sinus rhythm for the past three years.  VA treatment notes in February 2010 show that the Veteran was diagnosed with "new onset diabetes."  After that time, records show that the Veteran was treated for the disability.  

In correspondence dated April 2012 the Veteran recounted the history for each of his claimed disabilities.  The Veteran reported that he was hospitalized with atrial fibrillation in October 1994 and May 1995.  He reported that he suffered from chest pain in June 1995 and in that month had a heart catheter inserted.  In January 2001, the Veteran reported that his chest pain had returned and cardiac testing at that time showed he had an enlarged heart muscle and hypertension.  He reported in March 2001 that he suffered an atypical pulse and was hospitalized.  At that time, he was diagnosed with multiple sclerosis and reported that he suffered from symptoms of leg pain, lack of energy, and joint ache.  In March 2002 he was hospitalized again with atrial fibrillation.  He reported in May 2002 his multiple sclerosis symptoms began to worsen; he began suffering from "stinging in the neck, tachycardia, and blurred vision." 


Analysis

The record is clear that the Veteran currently has diagnoses of diabetes, multiple sclerosis, and atrial fibrillation.  There is no evidence in the record, however, to indicate that any events in the Veteran's active service caused or relate to his disabilities.  The Board has listed and reviewed all medical events recorded in STRs, and there is no indication that diabetes, atrial fibrillation, or multiple sclerosis either began during service (or the presumptive periods thereafter) or were caused by an in-service event.  Additionally, the Veteran has not reported that any particular event in service caused these disabilities.  Finally, there is nothing in treatment records that would suggest that these disabilities had their onset from an event or condition in service.  Without any indication in the record that events in service caused or are related to his disabilities, there is no evidence that would allow the Board to find that there is a nexus, or causal link, between the Veteran's military service and his disabilities.  Further, without even an indication that these disabilities were caused by or related to events in service, an examination to probe this question is not required.  McLendon, 20 Vet. App. at 79 (2006) (requiring evidence that an event, injury, or disease occurred in service and an indication that the disability may be associated with the veteran's service).  Without the necessary evidence that an event in service caused or relates to his current disabilities, the claims must be denied. 

While the Veteran's diabetes is a chronic condition that could be presumptively service connected under 38 C.F.R. § 3.307, there is no indication that diabetes developed within a year of separation from service.  From the record, it does not appear that the Veteran was diagnosed with diabetes until around the month of February 2010, when a physician noted "newly onset diabetes."  This is supported by treatment records from December 2007 showing no diagnosis of diabetes.  Without a showing that the disease developed within one year of separation, the presumptive regulations still do not allow the claim for diabetes to be granted. 

While the Veteran's multiple sclerosis is a condition that is presumed to be incurred during service if it becomes manifest to a compensable degree within seven years of separation from active service, there is no indication that happened in this case.  In fact, the Veteran himself reports that he was diagnosed with multiple sclerosis in 2001, which is 28 years after his separation from service in 1973 and over twenty years after the seven-year presumptive period (1973-1980).

Overall, there is no evidence in the record to show a causal link or nexus between the Veteran's service and his current disabilities and therefore, the claims must be denied.  If the Veteran were to provide evidence, however, that an event or condition in service caused his disabilities, he could reopen his claim with that (new and material) evidence.  At this time however, the claims must be denied.  

The Board is grateful for the Veteran's honorable service and regrets that a more favorable outcome could not be reached. 


ORDER

Service connection for diabetes mellitus is denied.

Service connection for multiple sclerosis is denied. 

Service connection for atrial fibrillation, claimed as heart disease, is denied. 





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


